Citation Nr: 0621223	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals, post-traumatic arthritis of the left 
elbow, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern








INTRODUCTION

The veteran had active service from December 1970 to December 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.




FINDING OF FACT

The service-connected left elbow disability is manifested by 
limited range of motion due to pain, fatigability and lack of 
endurance; but the left elbow exhibits flexion to 120 
degrees, extension to 5 degrees, pronation and supination at 
90 degrees, with none of the characteristics of ankylosis, 
flail joint impairment, nonunion of the ulna or loss of bone 
fusion.




CONCLUSION OF LAW

The criteria for a 30 percent rating for postoperative 
residuals from post-traumatic arthritis of the left elbow 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.71a, Diagnostic Codes 5205 through 5213 (2005); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126] and the 
regulations implementing the VCAA are applicable to the 
appellant's claim.  The VCAA amended VA's duties to notify 
and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

      A.  Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in April 2004 and April 2006.  The April 
2004 notice informed the veteran of the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity.  The 
veteran was also informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit "any other evidence" in his possession in support of 
his claim, which effectively complies with the "fourth 
element" in 38 C.F.R. § 3.159 (b)(1).  The April 2006 notice 
included the general effective date provision for increase, 
that is, the date of receipt of the claim, and when the 
evidence shows a level of disability that supports a certain 
rating.  Though the veteran did not receive a supplemental 
statement of the case after this letter, any error will be 
remedied by the RO when implementing this order in it's 
decision. 
As for content of the above VCAA notices the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (any implied 
notice requirements for an increased rating claim).

Though the April 2004 VCAA letter was issued just a few weeks 
prior to the rating decision on appeal, any potentially 
prejudicial error has been cured because the veteran has had 
a meaningful opportunity to participate effectively in the 
processing of the claim, to submit additional argument and 
evidence, and to address the issue.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

      B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a June 
2005 VA examination to determine the current level of 
severity.  Additionally, an April 2004 VA examination and 
March 2004 VA treatment notes are of record.  As the veteran 
has not identified any additional evidence pertinent to the 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The Court held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

Entitlement to compensation for the veteran's left elbow 
disability has already been established and an increase in 
the rating for this disability is at issue.  Thus, as noted 
above, the present level of disability is the primary concern 
here.  See Francisco, 7 Vet. App. at 58.  In addition, under 
the laws administered by VA, disabilities of the elbow and 
forearm are rated under Diagnostic Codes 5205 through 5213.  
A distinction is made between major and minor extremities for 
rating purposes.  The veteran is right handed, as noted in 
the February 2004 VA examination, and the service-connected 
disability is in the left elbow.  Therefore, discussions of 
the ratings in the diagnostic codes will refer to those of 
the minor extremity.

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In the instant case, the Board has 
considered whether any other rating codes are "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

A review of the veteran's service medical records shows that 
in 1978, he injured his left elbow and crushed his radial 
head, which was subsequently removed.  VA examinations and 
treatment records after separation from service demonstrate 
that the veteran has continued to complain of pain in his 
left elbow.  The veteran's left elbow disability 
(postoperative residuals from post-traumatic arthritis of the 
left elbow) has been rated 20 percent disabling since 
November 1981; he seeks an increased rating.  The Board 
therefore turns to the appropriate criteria.

As an initial matter, the Board notes that the veteran's 
elbow disability has been rated under DC 5209, which pertains 
to injuries of the elbow.  Degenerative changes, however, are 
evidenced in the veteran's x-rays, which led to a diagnosis 
of post-traumatic degenerative disease in a March 2004 
progress note, making other Diagnostic Codes applicable.

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  The Board will 
therefore discuss the applicability of the other regulatory 
criteria, including those addressing limitation of motion.

As noted above, the RO has rated the veteran's left elbow 
disability under 38 C.F.R. § 4.71, DC 5209.  Under DC 5209 
pertaining to the elbow, impairment of flail joint warrants a 
50 percent evaluation.  Joint fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, DC 5209.  Thus, in order to be rated higher 
than 20 percent under DC 5209, the veteran would have to 
demonstrate impairment of flail joint.  The April 2004 VA 
examiner diagnosed the veteran as having degenerative changes 
of the left elbow, and neither April 2004 or June 2005 
examiners diagnosed the veteran as having a disability 
involving impairment of the flail joint.  The evidence does 
not suggest such a problem and therefore clearly does not 
support the next highest evaluation.

In order to receive a rating higher than 20 percent for his 
left elbow disability under any other relevant Diagnostic 
Code, the veteran must have ankylosis of the elbow (DC 5205); 
flexion limited to 55 degrees or less (DC 5206); limitation 
of extension of the forearm to 100 degrees or more (DC 5207); 
nonunion of the radius and ulna, with flail false joint (DC 
5210); impairment of the ulna, with nonunion in the upper 
half, false movement, and loss of bone substance and marked 
deformity (DC 5211); impairment of radius, causing nonunion 
in the lower half with false movement, loss of bone substance 
and marked deformity (DC 5212); or the hand fixed in 
supination or hyperpronation (DC 5213).  A higher disability 
evaluation based on these Diagnostic Codes cannot be provided 
in this instance, as the medical evidence does not explicitly 
show that the veteran has any of these conditions.

Specifically, March 2004 VA treatment notes indicate that 
although point tenderness was detected between the radial and 
ulna, the veteran presented no evidence of a marked deformity 
of the elbow, loss of bone fusion, edema, malalignment, 
fracture or joint effusion, and thus DC 5210, DC 5211, and DC 
5213 are not appropriately applied.  The medical evidence 
also reflects that the veteran is not entitled to a higher 
rating under any of the other potentially applicable 
Diagnostic Codes.  A June 2005 VA examination showed that 
flexion was 120 degrees, which is greater than the 110 
degrees that would allow for a noncompensable evaluation 
under DC 5206 or DC 5208.  Extension was to 5 degrees, which 
does not anticipate the degree limitation that would allow 
any rating under DC 5207 or DC 5208.  Finally, there was no 
noted flail false joint or nonunion of the radius or ulna, 
thus rendering inapplicable DC 5210 and DC 5211.  

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca, 8 Vet. App. at 207; 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The June 2005 VA examiner specifically stated that the 
veteran had a decreased range of motion, with weak movement 
of the left arm, pain, fatigability and lack of endurance, 
factors not overtly contemplated by Diagnostic Codes 5205 
through 5213.  Moreover, the veteran has indicated that the 
pain is always present and bothers him when he uses the 
elbow, and the examiner noted there was palpable crepitus 
with pronation and supination of the forearm and prominent 
degenerative changes in the left elbow.  Also, objective 
findings at the June 2005 VA examination noted that the 
veteran had loss of strength in the left upper extremity 
(3/5) as compared to the right upper extremity (5/5).  
Finally, the veteran reported at that same VA examination 
that he experienced daily flare-ups that were moderate to 
severe in nature.

As these are precisely the type of functional impairments not 
contemplated by the rating criteria that must be considered 
under DeLuca, the Board finds that a 30 percent evaluation, 
the next highest available under DC 5212, is a more 
appropriate rating for the veteran.  Because the veteran's 
range of motion is further limited by pain, fatigability and 
lack of endurance, the veteran's left elbow disability is 
best assessed under DC 5212 as a "closely related disease or 
injury in which . . . the anatomical localization and 
symptomatology are closely analogous."  38 C.F.R. § 4.20.  
Despite a finding that the veteran's left elbow disability 
has not manifested with particular signs of false movement 
with marked deformity, analogous rating under DC 5212 is 
appropriate, as the initial injury involved impairment of the 
radius and there is evidence of record indicating radial 
nonunion, loss of bone substance and prominent degenerative 
changes in the elbow.  An evaluation in excess of 30 percent 
is not warranted, because a higher evaluation under any other 
relevant Diagnostic Code envisions a more severe injury or 
extreme restriction of movement that has not yet been 
diagnosed or made evident, even considering the Deluca 
factors.

Finally, the veteran is not shown to warrant consideration 
for an extra-schedular rating for his service-connected left 
elbow disability under the provisions of 38 C.F.R. § 
3.321(b)(1).  First, he has not been frequently hospitalized 
on account of it.  Moreover, although he indicated that his 
job duties were modified to accommodate his injury, the 
record does not reflect that his left elbow disorder has 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  For example, the June 2005 VA examination report 
contained the veteran's statement that while he had some 
limitation lifting heavier pieces as a post office clerk, he 
has not missed work because of the injury.  Consequently, 
further RO consideration of this issue is not necessary at 
this time.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. at 227.


ORDER

A 30 percent rating is granted for the postoperative 
residuals, posttraumatic arthritis of the left elbow, subject 
to the laws and regulations governing the payment of VA 
compensation.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


